Case 3:19-cr-00268-DEW-KLH Document 106 Filed 04/06/21 Page 1 of 5 PageID #: 561



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


  UNITED STATES OF AMERICA                            CRIMINAL ACTION NO. 19-0268-01

  VERSUS                                              JUDGE DONALD E. WALTER

  ROBERT PERKINS                                      MAGISTRATE JUDGE MCCLUSKY


                                   MEMORANDUM ORDER

         Before the Court is a motion for compassionate release filed by the defendant, Robert

  Perkins (“Perkins”), through his court-appointed counsel, wherein he seeks a sentence of

  imprisonment of time-served or, alternatively, a sentence of time-served followed by a term of

  supervised release not to exceed the balance of his original prison sentence. See Record Document

  98. The Government does not oppose Perkins’s motion. See Record Document 104. Based on

  the following, the motion for release is GRANTED.

         Perkins was charged in a two-count indictment with conspiracy to possess with intent to

  distribute methamphetamine and possession with intent to distribute methamphetamine. See

  Record Document 1. Perkins pled guilty to conspiracy to possess with intent to distribute

  methamphetamine, and on May 27, 2020, was sentenced to 156 months of imprisonment and 5

  years of supervised release. See Record Document 69.

         In January of 2021, Perkins filed an administrative request for sentence reduction with the

  Bureau of Prisons (“BOP”). After waiting thirty days without a determination, Perkins filed the

  instant motion on March 5, 2021. According to the medical records attached to his motion, Perkins

  was diagnosed with colon cancer in January of 2021. That same month, a CT scan revealed that

  his cancer had metastasized to his liver and lung. See Record Document 98, Ex. 3 at 2 and 4.
Case 3:19-cr-00268-DEW-KLH Document 106 Filed 04/06/21 Page 2 of 5 PageID #: 562



         On February 26, 2021, the Warden determined that the defendant’s request “warrants a

  recommendation of approval at this level and the matter shall be referred for consideration to the

  Office of General Counsel.” Record Document 104, Ex. 1. As of the date of this ruling, the Office

  of General Counsel had not yet made a final determination regarding Perkins’s request.

         A judgment, including a sentence of imprisonment, “may not be modified by a district

  court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824, 130 S. Ct. 2683,

  2690 (2010).    Under 18 U.S.C. § 3582(c), a court generally “may not modify a term of

  imprisonment once it has been imposed,” except: (1) upon a motion for reduction in sentence

  under 18 U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by

  Rule 35 of the Federal Rules of Criminal Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where

  the defendant was sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

  3582(c)(2). Section 3852(c)(1)(A)(i) provides that a court may reduce a prisoner’s sentence after

  administrative remedies have been exhausted “if it finds that” (1) “extraordinary and compelling

  reasons warrant such a reduction” and (2) the reduction is “consistent with applicable policy

  statements issued by the Sentencing Commission.”

         The Sentencing Commission’s policy statement regarding compassionate release is

  consistent with the statute and provides, in pertinent part, as follows:

         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
         3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
         term of supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment) if, after considering the
         factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
         court determines that—

                 (1) (A) Extraordinary and compelling reasons warrant the reduction; . . .

                 (2) The defendant is not a danger to the safety of any other person or to the
                     community, as provided in 18 U.S.C. § 3142(g); and

                 (3) The reduction is consistent with this policy statement.

                                                    2
Case 3:19-cr-00268-DEW-KLH Document 106 Filed 04/06/21 Page 3 of 5 PageID #: 563



  U.S.S.G. § 1B1.13.     In the commentary following the policy statement, the Sentencing

  Commission identifies three specific reasons that are considered “extraordinary and compelling,”

  as well as a broader provision for reasons deemed “extraordinary and compelling.”

         1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
         requirements of subdivision (2) [regarding absence of danger to the community],
         extraordinary and compelling reasons exist under any of the circumstances set forth
         below:

                (A) Medical Condition of the Defendant.—

                     (i) The defendant is suffering from a terminal illness (i.e., a serious and
                     advanced illness with an end of life trajectory). A specific prognosis of
                     life expectancy (i.e., a probability of death within a specific time
                     period) is not required. Examples include metastatic solid-tumor
                     cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                     and advanced dementia.

                    (ii) The defendant is—

                        (I) suffering from a serious physical or medical condition,

                        (II) suffering from a serious functional or cognitive impairment, or

                        (III) experiencing deteriorating physical or mental health because of
                        the aging process, that substantially diminishes the ability of the
                        defendant to provide self-care within the environment of a
                        correctional facility and from which he or she is not expected to
                        recover.

                (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
                experiencing a serious deterioration in physical or mental health because of
                the aging process; and (iii) has served at least 10 years or 75 percent of his
                or her term of imprisonment, whichever is less.

                (C) Family Circumstances.—

                     (i) The death or incapacitation of the caregiver of the defendant’s minor
                     child or minor children.

                     (ii) The incapacitation of the defendant’s spouse or registered partner
                     when the defendant would be the only available caregiver for the
                     spouse or registered partner.

                (D) Other Reasons.—As determined by the Director of the Bureau of
                Prisons, there exists in the defendant’s case an extraordinary and
                                             3
Case 3:19-cr-00268-DEW-KLH Document 106 Filed 04/06/21 Page 4 of 5 PageID #: 564



                 compelling reason other than, or in combination with, the reasons described
                 in subdivisions (A) through (C).

  U.S.S.G § 1B1.13 cmt. n. 1.

         The existence of an “extraordinary and compelling reason” does not end the inquiry. The

  Court must consider whether Perkins remains a danger to the community before granting

  compassionate release, as required by United States Sentencing Guideline § 1B1.13(2), which

  refers to 18 U.S.C. § 3142(g). Furthermore, 18 U.S.C. § 3582 and the policy statement require the

  Court to consider the sentencing factors set forth in 18 U.S.C. § 3553(a). 1

         After a review of Perkins’s medical records and the Warden’s determination, and

  considering the factors set forth in 18 U.S.C. § 3582(c)(1)(A) and the policy statement contained

  in United States Sentencing Guideline § 1B1.13, the Court GRANTS Perkins’s motion subject to

  the conditions listed below. The metastatic cancer qualifies as an “extraordinary and compelling

  reason” for release under 18 U.S.C. § 3582(c)(1)(A). The Court further finds that Perkins’s age

  (59) and poor health lessen any risk to public safety and that a term of supervised release further

  ensures the public safety concerns of 18 U.S.C. § 3142(g).




  1 Section 3142(g) sets forth the factors that courts must consider in deciding whether to release a
  defendant pending trial. These factors to be considered include the “nature and circumstances of
  the offense charged,” “the history and characteristics of the person,” including “the person’s
  character, physical and mental condition, family ties, . . . community ties, past conduct, history
  relating to drug or alcohol abuse, [and] criminal history,” and “the nature and seriousness of the
  danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.
  § 3142(g). Similarly, Section 3553(a), which sets forth the factors to consider in imposing
  sentence, requires the Court to consider: (1) the nature and circumstances of the offense and the
  history and characteristics of the defendant; and (2) the need for the sentencing imposed (A) to
  reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment
  for the offense; (B) to afford adequate deterrence to criminal conduct; and (C) to protect the public
  from further crimes of the defendant. See 18 U.S.C. § 3553(a).

                                                    4
Case 3:19-cr-00268-DEW-KLH Document 106 Filed 04/06/21 Page 5 of 5 PageID #: 565



         For the foregoing reasons, IT IS ORDERED that Perkins’s motion is GRANTED. His

  sentence is reduced to time served, and five years of supervised release. Prior to his release,

  Perkins should submit to a ten-day quarantine. All conditions of supervised release imposed as

  part of Perkins’s original sentence remain in place, however, any substance abuse condition

  included as part of the original term of supervised release is hereby LIFTED.

         The Bureau of Prisons shall place Perkins in quarantine immediately, so that he may serve

  his 10-day period of quarantine before his release. Perkins is to be released from BOP custody on

  or before Wednesday, April 21, 2021. The Government shall serve a copy of this Order on the

  Warden at the appropriate facility immediately.

         While on supervised release, Perkins is subject to all standard and special conditions

  imposed at sentencing, except as modified herein.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 6th day of April, 2021.




                                                    5
